725 N.W.2d 352 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Thomas GURDA, Defendant-Appellant.
Docket No. 132369, COA No. 271001.
Supreme Court of Michigan.
January 4, 2007.
On order of the Court, the application for leave to appeal the October 19, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Gogebic Circuit Court for a determination of whether the defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within twelve months of the date of the Gogebic Circuit Court's order appointing counsel, in accord with the deadlines in effect at the time the defendant was denied counsel. See MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may include among the issues *353 raised, but is not required to include, those issues raised by the defendant in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.